EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-21, directed to an invention non-elected without traverse.  Accordingly, as set forth below, claims 12-21 have been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12-21 are cancelled.

Allowable Subject Matter
Claims 1-11 and 22-25 are allowed.

Response to Arguments – Reasons for Allowance
Applicant’s arguments, see pages 7-8 of the “Remarks” portion of the response filed January 10, 2022, with respect to the prior art rejection under 35 U.S.C. § 103, as set forth in paragraph 8 of the Office action mailed October 18, 2021, have been fully considered and are persuasive.  Applicant argues, to which this Office concurs, that the discussion of calibrating the range of voltages “profile” set forth in the prior art to Burzo et al. does not involve providing a voltage waveform to the piezoelectric actuator, and that the input received in Burzo is positional information at respective voltages.  Thus, Applicant argues that nothing in Burzo teaches or fairly suggests adjusting operation of the actuator assembly based on a voltage waveform provided to the piezoelectric device, as required by each of independent claims 1 and 22.  Thus the rejection of claims 1-4, 6-11 and 22-25, as set forth in the aforementioned Office action, has been withdrawn.
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752